UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 15, 2016 LEE ENTERPRISES, INCORPORATED (Exact name of Registrant as specified in its charter) Commission File Number 1-6227 Delaware (State of Incorporation) 42-0823980 (I.R.S. Employer Identification No.) 201 N. Harrison Street, Davenport, Iowa52801 (Address of Principal Executive Offices) (563) 383-2100 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On January 15, 2016, Lee Enterprises, Incorporated (the “Company”) received payment of $30,645,628 from its insurer, Travelers Insurance Co., for the Company’s share of a subrogation recovery arising from the settlement of claims for damages suffered by the Company as a result of a 2009 loss at one of its Lee Legacy production facilities.The proceeds received by the Company will be used to reduce outstanding debt under its First Lien Credit Agreement and, to the extent permissible and available at a discount, to repurchase outstanding Senior Notes (each capitalized term, as defined in the Company’s 2015 Annual Report on Form 10-K filed December 11, 2015). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LEE ENTERPRISES, INCORPORATED Date:January 15, 2016 By: Ronald A. Mayo Vice President, Chief Financial Officer, and Treasurer
